UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1754



DAVID S. TRAYWICK,

                                              Plaintiff - Appellant,

          versus


SANFORD S. STEELMAN, JR.; RUSSELL G. WALKER,
JR.; C. FRANK GRIFFIN; BETSY L. GLENN; THOMAS
J. CALDWELL; JAKE C. HELDER; W. DAVID LEE; R.
KENNETH HELMS; RICHARD R. HUTAFF; DAVID B.
HAMILTON; WILLIAM F. POTTS; CARROLL M.
EDWARDS; PETREE STOCKTON, LLP; EDWARDS WOOD
PRODUCTS, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-99-499-3-P)


Submitted:   October 12, 2000             Decided:   October 18, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David S. Traywick, Appellant Pro Se. Staci Tolliver Meyer, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; William
David Lee, GRIFFIN, CALDWELL, HELDER & STEELMAN, Monroe, North
Carolina; Allen Lewis West, KILPATRICK STOCKTON, L.L.P., Charlotte,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David S. Traywick appeals the district court’s order dismiss-

ing his action filed under the Racketeer Influenced and Corrupt

Organizations Act.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.     See Traywick v.

Steelman, No. CA-99-499-3-P (W.D.N.C. May 12, 2000).*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 11, 2000, the district court’s records show that it was entered
on the docket sheet on May 12, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2